DETAILED ACTION

Status of Claims
	Claims 28 and 31-47 are pending. Claim 28 is amended. Claims 28 and 31-47 are pending.

Response to Arguments	
	Applicant’s arguments with regard to the 101 rejection have been considered but are not persuasive. 
	Applicant’s arguments are similar to those offered in applicant’s previous response.
	The examiner concludes that the applicant has misunderstood the examiner’s position with regard to the consideration of the claim as a whole. Essentially the analysis under prong two directs the office to determine whether the additional elements impact the abstract idea such that the additional elements and the abstract idea together form a practical application or an inventive concept. 
	A practical application or inventive concept is demonstrated at least by the considerations provided under the guidance in steps 2A and 2B. In evaluating the claims under these steps the examiner inherently evaluates the claims as a whole.
	In addition, the applicant appears to argue that the limitations within the abstract idea are evidence of a practical application or inventive concept  however, it is not the individual elements within the abstract idea that are to be evaluated for a practical application or an inventive concept but the additional limitations together with the abstract idea are to be evaluated therefore, if applicant asserts that limitations belonging to the abstract idea are evidence of a practical application or an inventive concept this argument is not persuasive and the applicant misunderstands the guidance.
	Furthermore, applicant argues it is not their position to point out the individual limitations which the applicant believes make the claims eligible. 
	The examiner asserts that when traversing a rejection by the office the applicant must point out the supposed errors by the office. In doing so, specifically identifying limitations that have been misread, misinterpreted or otherwise incorrectly analyzed and providing supporting evidence why the office is in error would serve to move the prosecution forward. 
	With regard to the applicant’s claim amendments the examiner asserts that the applicant merely further narrows the abstract idea and therefore, this argument is also not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claim(s) 28, 29 and 31-47 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
28. A computational device that issues an annuity structure having multiple income start dates, the annuity structure comprising a base portion segment and at least one secondary portion segment, the computational device comprising:
	a data storage containing data relating to one or more annuity structures;
	an input that receives an electronic request, via a network, for an annuity structure having multiple income payout start dates;
	a processor, coupled to the data storage and the input and programmed to:
		automatically generate, responsive to the electronic request and by the 	processor, an annuity structure comprising:
			a base portion segment, where the base portion segment is a 			functional annuity having a first annuity schedule with an annuity 				commencement date where the annuity transitions from a deferred 				status to an immediate status; and
			a plurality of secondary portional segments, where each secondary 			portional segment is a functional annuity having its own discrete 				secondary annuity schedule, with each having a portional income 				exercise date comprising one of a date that is prior to the annuity 				commencement date and a date that is after the annuity commencement 			date;
			where the base portion segment and each of the secondary 				portional segments each operate as its own annuity;
			the base portion segment and the plurality of secondary portional 			segments being included together in a single contract; and
		electronically issue, by the processor, the annuity structure to an annuity 			holder; 
			the base portion segment constituted by an accumulation period 			coinciding with the deferred status, and wherein the accumulation period 	includes one or more investment decisions, the annuity commencement date, 	and a 	payout period comprising periodic payments;
		each of the secondary portional segments constituted by an accumulation 	period wherein the accumulation period includes one or more investment 	decisions, the portional income exercise date, and a payout period, coinciding 	with the immediate status, comprising periodic payments;
		the periodic payments during the payout period for each secondary 	portional segment with a portional income exercise date prior to the annuity 	commencement date for a time period after the portional income exercise dates 	but before the annuity commencement date are transferred to one of the base 	portion segment or one of the other secondary portional segment that has not 	reached its payout period without causing a transition of the base portion from a 	deferred status to an immediate status and thereby avoiding triggering a taxation 	realization event;		
	the periodic payments from the secondary portional segments with portional 	income exercise dates after the annuity commencement date, after the portional 	income exercise date and after the annuity commencement date are 	transferred directly to an annuity owner; and
		wherein the annuity commencement date of the base portion segment 	effects cash flow of both the base portion segment and the secondary portion 	segment.

36. A process, implemented on a computational device, for issuing an annuity structure having multiple income start dates, the annuity structure comprising a base portion segment and at least one secondary portion segment, the process comprising the steps of:
	receiving, via an input, a request for the annuity structure, where the request includes financial requirements for the annuity structure;	
	determining an annuity schedule for each of the base portion segment and at least one secondary portion segment;
	creating the annuity structure based on the determined annuity schedules; and
	issuing the annuity structure to an annuity holder; and
	wherein the base portion segment and at least one secondary portion segment are all included under a single contract; and
	the annuity structure has an annuity commencement date of the base portion segment under the contract, the annuity commencement date of the base portion segment effecting cash flow of both the base portion segment and the secondary portion segment, and 
	the annuity structure having an annuity commencement date of the secondary portion segment under the contract; and
	the base portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, followed by a payout period comprising periodic payments after the annuity commencement date;
	the secondary portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, followed by a payout period comprising periodic payments after a portional income exercise date that is prior to the annuity commencement date, 
	the periodic payments from the secondary portion segment, after the portional income exercise date but before the annuity commencement date are transferred to the base portion segment without causing a transition of the base portion from a deferred status to an immediate status and thereby avoiding triggering a taxation realization event; and
	the periodic payments from the secondary portion segment, after the portional income exercise date and after the annuity commencement date are transferred directly to an annuity owner; and
	wherein the annuity commencement date of the base portion segment effects cash flow of both the base portion segment and the secondary portion segment.

44. A computer readable medium, implemented on a computational device, having code for causing a process, performed by the computational device, to issue an annuity structure having multiple income start dates, the annuity structure comprising a
base portion segment and at least one secondary portion segment, the computer readable medium being non-transitory, the computer readable medium comprising:
	code, implemented by the computational device, that receives a request for the annuity structure, where the request includes financial requirements for the annuity structure;
	code, implemented by the computational device, that determines the annuity schedule for each of the base portion segment and at least one secondary portion segment;
	code, implemented by the computational device, that creates the annuity structure based on the determined annuity schedules; and
	code, implemented by the computational device, that issues the annuity structure to an annuity holder; and	
	wherein the base portion segment and at least one secondary portion segment are all included in a single contract; and
	the base portion segment constituted by an accumulation period wherein the contract is in a deferred status, and wherein the accumulation period includes one or more investment decisions, an annuity commencement date, and a payout period comprising periodic payments;
	the secondary portion segment constituted by an accumulation period wherein the accumulation period includes one or more investment decisions, a portional income exercise date that is prior to the annuity commencement date, and a payout period comprising periodic payments;
	the periodic payments from the secondary portion segment, after the portional income exercise date but before the annuity commencement date are transferred to the base portion segment without causing a transition of the base portion from a deferred status to an immediate status and thereby avoiding triggering a taxation realization event; and
	the periodic payments from the secondary portion segment, after the portional income exercise date and after the annuity commencement date are transferred directly to an annuity owner; and
	wherein the annuity commencement date of the base portion segment effects cash flow of both the base portion segment and the secondary portion segment.

	The abstract idea (all except the underlined items) is related to certain methods of organizing human activity, commercial or legal interactions including agreements in the form of contracts because an annuity is a contract and the claims represent the request for and issuance of a contract. This judicial exception is not integrated into a practical application because the abstract idea is merely implemented by generic computer components described as a computational device including a data storage, an input and a processor, and non-transitory computer-readable medium storing code. Therefore the claim is not indicative of an improvement to the functioning of the computer or to any other technical or technological field. The claims are related to the solution of a business problem and not a technical one. The claims do not apply the abstract idea with, or by use of, a particular machine, effect a transformation of a particular article or apply the abstract idea in some other meaningful way beyond generally linking it to a particular technological environment. In other words, the details of the contract identified in the claim, no matter how intricate or complex nevertheless still recite a contract. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations do not add anything that is not well-understood, routine and conventional activity in the field, i.e., the data storage, input and processor perform routine processes, storing data, inputting data and generating data which are unquestionably well-understood (receiving or transmitting data over a network, Symantec, storing and retrieving information in memory or determining a price, Versata, and determining an estimated outcome and setting a price, OIP Techs.
	The dependent claims continue to describe the structure of the contract and therefore do not add anything more to the claims that was not already analyzed in the independent claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694